



Exhibit 10.2




SIXTH AMENDMENT TO CREDIT AGREEMENT
THIS SIXTH AMENDMENT TO CREDIT AGREEMENT, dated as of November 5, 2018 (this
“Amendment”), is entered into among FTD COMPANIES, INC., a Delaware corporation
(the “Company”), INTERFLORA BRITISH UNIT, a company incorporated under the Laws
of England & Wales (the “UK Borrower”, and together with the Company, the
“Borrowers”), the Guarantors party hereto, the Lenders party hereto, and BANK OF
AMERICA, N.A., as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed thereto in the Credit Agreement (as defined
below).
RECITALS
WHEREAS, the Borrowers, the Guarantors, the Lenders and Bank of America, N.A.,
in its capacity as the Administrative Agent, Swing Line Lender and L/C Issuer,
are parties to that certain Credit Agreement, dated as of July 17, 2013 (as
amended or modified prior to the date hereof, the “Existing Credit Agreement”);
WHEREAS, the parties hereto have agreed to amend the Existing Credit Agreement
as provided herein (the Existing Credit Agreement, as amended hereby, the
“Credit Agreement”).
NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:
AGREEMENT
1.    Consent, Acknowledgement and Reaffirmation. By such Person’s signature
below, each of the Loan Parties hereby: (a) acknowledges and consents to this
Amendment and the terms and provisions hereof; (b) reaffirms the covenants and
agreements contained in each Loan Document to which such Person is party,
including, in each case, as such covenants and agreements may be modified by
this Amendment and the transactions contemplated hereby; (c) reaffirms that each
of the Liens created and granted in or pursuant to the Loan Documents in favor
of the Administrative Agent for the benefit of the holders of the Obligations is
valid and subsisting, and acknowledges and agrees that this Amendment shall in
no manner impair or otherwise adversely affect such Liens, except as explicitly
set forth herein; (d) acknowledges that this Amendment is limited to the extent
specifically set forth herein and shall not be deemed a waiver of, or a consent
to a departure from, any other term, covenant, provision or condition set forth
in the Credit Agreement and (e) confirms that each Loan Document to which such
Person is a party is and shall continue to be in full force and effect and the
same are hereby ratified and confirmed in all respects, except that upon the
effectiveness of this Amendment, all references in such Loan Documents to the
“Credit Agreement”, “thereunder”, “thereof” or words of like import shall mean
the Credit Agreement and the other Loan Documents, as the case may be, as in
effect and as modified by this Amendment.
2.    Amendments.
(a)The following definitions appearing in Section 1.01 of the Existing Credit
Agreement are hereby amended to read as follows:
“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period (excluding, however, (i) any interest expense
not payable in Cash (including amortization of discount, amortization of debt
issuance costs




--------------------------------------------------------------------------------



and interest paid-in-kind or added to the existing principal amount) and (ii)
original issue discount, financing fees, including those paid in connection with
the Second Amendment, the Third Amendment, the Fourth Amendment, the Fifth
Amendment and the Sixth Amendment, redemption premiums and agent fees).
“Consolidated Adjusted EBITDA” means, for any period, the sum, without
duplication, of the amounts for such period of: (a) Consolidated Net Income,
plus (b) to the extent included in calculating such Consolidated Net Income: (i)
Consolidated Interest Expense and any amounts paid in respect of or pursuant to
Hedge Agreements entered into in connection with Indebtedness of the Company and
its Restricted Subsidiaries for protection against fluctuations in interest
rates, whether consisting of periodic payments, upfront payments, termination
payments or otherwise (other than amounts paid as a result of a breach or
default under a Hedge Agreement), (ii) provisions for Taxes based on income,
(iii) total depreciation expense, (iv) total amortization expense, (v) any
foreign currency translation or transaction losses (including losses related to
currency remeasurements of indebtedness), (vi) extraordinary, unusual or
non-recurring cash losses, charges or expenses (including, without limitation,
expenses resulting from actual or potential transactions such as business
combinations, mergers, acquisitions, and financing transactions (including
compensation expense and expense for advisors and representatives such as
investment bankers, consultants, attorneys and accounting firms), severance
expenses, facility closure expenses, relocation costs and other restructuring
charges (but excluding any of the foregoing incurred in connection with the
Bloom Acquisition), and charges (including fees, expenses, damages and
settlement costs) related to litigation, arbitration, investigations, disputes
or similar matters) (it being understood and agreed that Item 10(e) of
Regulation S‑K under the Securities Act of 1933 shall not constitute a
limitation on any such determination and unusual or non‑recurring losses,
charges, expenses or gains shall be determined by Company in good faith)), (vii)
losses, charges or expenses with respect to litigation, investigations and other
legal matters disclosed under the section “Business - Legal Proceedings” in the
Registration Statement (or legal matters arising out of the same or similar
facts, circumstances or allegations that such litigation, investigations, and
other legal matters relate to), not to exceed $10,000,000 in aggregate over the
term of this Agreement), (viii) [reserved], (ix) all other non-Cash expenses or
losses including, without limitation, non-Cash stock compensation expenses for
officers, directors, employees and consultants (other than (A) any such non-Cash
expense or charge to the extent it represents an accrual of or reserve for Cash
expenditures or charge in any future period and (B) write-downs or reserves of
account receivables or inventory), (x) all Equity Related Compensation Payments,
(xi) corporate reorganization costs, other than restructuring and other exit
costs otherwise described in this definition, associated with the Company’s
corporate restructuring and cost savings plan such as financial consulting fees,
retention bonuses for key employees, travel expenses related to transition of
responsibilities between locations and other similar costs, (xii) (A) any
impairment charge or asset write‑off or write‑down, in each case relating to an
intangible asset, pursuant to FASB ASC 360-10-20 and FASB ASC 350 or successor
or related provision, (B) the amortization of intangible assets arising pursuant
to FASB ASC 805 or successor or related provision, (C) the amortization or
write‑off deferred financing fees and (D) the amortization of other intangible
assets, (xiii) all expenses incurred in connection with the Second Amendment,
the Third Amendment, the Fourth Amendment, the Fifth Amendment and the Sixth
Amendment, in an aggregate amount not to exceed the sum of (A) $6,000,000 plus
(B) the full amount of any fees paid or payable to the Lenders in connection
with the Sixth Amendment, and (xiv) transaction, integration and


2

--------------------------------------------------------------------------------



restructuring fees and expenses incurred in connection with the Bloom
Acquisition incurred prior to December 31, 2017 and not exceeding $33,000,000 in
the aggregate during the term of this Agreement, minus (c) the following to the
extent included in Consolidated Net Income: (i) extraordinary, unusual or
nonrecurring cash gains or income for such period (excluding any proceeds of
business interruption insurance), (ii) non-cash gains and income for such period
(other than (A) any such gain or income representing a reversal of an accrual or
a reserve for any cash charge in any future period to the extent a corresponding
cash payment was not made and (B) accruals or other items expected to result in
a cash payment in a future period) and (C) any foreign currency translation or
transaction gains (including gains related to currency remeasurements of
indebtedness). Consolidated Adjusted EBITDA shall be calculated on a Pro Forma
Basis.
(b)The following new definitions are hereby added to Section 1.01 of the
Existing Credit Agreement in the appropriate alphabetical order to read as
follows:
“Sixth Amendment” means that certain Sixth Amendment to Credit Agreement, dated
as of the Sixth Amendment Effective Date, by and among the Borrowers, the
Guarantors party thereto, the Lenders party thereto, and the Administrative
Agent.
“Sixth Amendment Effective Date” means October 31, 2018.
(c)Section 2.05(b)(viii) of the Existing Credit Agreement is hereby amended to
read as follows:
(viii)    Limited Availability Period. Each Borrower shall immediately prepay
Revolving A Loans, Revolving B Loans and/or Swing Line Loans made to it, and/or
the Company shall Cash Collateralize the L/C Obligations, in an aggregate amount
as is necessary to cause the sum of the Total Revolving A Outstandings plus the
Outstanding Amount of all Revolving B Loans to not exceed the following amounts
for the periods set forth therein
Period
Amount
November 1, 2018 – December 1, 2018
$152,500,000
December 2, 2018 – December 29, 2018
$140,000,000
December 30, 2018 – February 23, 2019
$170,000,000
February 24, 2019 – March 2, 2019
$110,000,000
March 3, 2019 – March 30, 2019
$125,000,000
March 31, 2019 – April 13, 2019
$155,000,000
April 14, 2019 – May 18, 2019
$170,000,000
May 19, 2019 – May 25, 2019
$90,000,000



3

--------------------------------------------------------------------------------



May 26, 2019 – June 22, 2019
$130,000,000
June 23, 2019 – July 6, 2019
$150,000,000
July 7, 2019 – July 20, 2019
$160,000,000
July 21, 2019 – Maturity Date
$170,000,000



; it being understood that availability in excess of $150,000,000 from and after
July 6, 2019 will be subject to the Company’s 13-week cash forecast supporting
any borrowing above such level.
(d)Section 2.09(b)(iii) of the Existing Credit Agreement is hereby amended to
read as follows:
(iii)    [reserved].
(e)Section 7.01(b) of the Existing Credit Agreement is hereby amended to read as
follows:
(b)    Quarterly and Other Interim Financials: as soon as available and in any
event within 45 days after the end of each Fiscal Quarter (and for purposes of
compliance with financial covenants measured as of the trailing twelve months
ending November 30, 2018, within 45 days after November 30, 2018, it being
understood that the financial statements delivered pursuant to this paragraph
for the twelve-month period ending November 30, 2018 will exclude any impact or
effect from the Company’s annual impairment testing), other than the last Fiscal
Quarter of any Fiscal Year, the consolidated balance sheet of the Company and
its Subsidiaries as at the end of such fiscal period (or trailing twelve month
period if applicable) and the related consolidated statements of income and cash
flows of the Company and its Subsidiaries for such fiscal period (or trailing
twelve month period if applicable) and for the period from the beginning of the
then current Fiscal Year to the end of such fiscal period, setting forth in each
case in comparative form the corresponding figures for the corresponding periods
of the previous Fiscal Year, to the extent prepared for such fiscal period, all
in reasonable detail and certified by a Financial Officer of the Company that
they fairly present, in all material respects, the financial condition of the
Company and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated, subject to changes
resulting from audit and normal year-end adjustments and the absence of
footnotes;
(f)Section 7.01(c) of the Existing Credit Agreement is hereby amended to read as
follows:
(c)    Year-End Financials: as soon as available and in any event within 90 days
after the end of each Fiscal Year, (i) the consolidated balance sheets of the
Company and its Subsidiaries and the related consolidated statements of income
and cash flows of the Company and its Subsidiaries for such Fiscal Year, setting
forth in each case in comparative form the corresponding figures for the
previous Fiscal Year, all in reasonable detail and certified by a Financial
Officer of the Company that they fairly


4

--------------------------------------------------------------------------------



present, in all material respects, the financial condition of the Company and
its Subsidiaries as at the dates indicated and the results of their operations
and their cash flows for the periods indicated and (ii) in the case of such
consolidated financial statements, a report thereon of Deloitte LLP or other
independent certified public accountants of recognized national standing
selected by the Company, which report shall be unqualified and specifically may
not contain a “going concern” explanatory statement, and shall state that such
consolidated financial statements fairly present, in all material respects, the
consolidated financial position of the Company and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards; provided, however, in addition to the foregoing, with
respect to the Fiscal Year ending December 31, 2018, the Company shall provide
preliminary drafts of the required year-end financial statements (together with
a draft Compliance Certificate calculated using the information therefrom) no
later than February 28, 2019;
(g)Section 7.12(c) of the Existing Credit Agreement is hereby amended to delete
the word “and” at the end of subsection (i), to replace the existing subsection
(ii) with the following subsection (ii) and add a new subsection (iii) to read
as follows:
(ii)     on the fourth Business Day of each week following the end of each week
set forth in the Budget, in form and detail reasonably acceptable to the
Administrative Agent, a report that sets forth for the immediately preceding
week, and cumulatively, a comparison of the Company’s actual cash receipts for,
cash disbursements for, and availability under the Revolving Commitments as of
the end of, such week to the Company’s projected cash receipts for, cash
disbursements for, and availability under the Revolving Commitments as of the
end of, such week as set forth in the Budget (the “Variance Report”), which
report will contain a supplemental schedule estimating and reconciling
professional fees broken out by applicable professional; and
(iii)    on or before December 15, 2018, the Borrowers shall deliver to the
Administrative Agent a cash forecast for the 2019 calendar year, broken out by
week, in a form reasonably satisfactory to the Administrative Agent, laying out
the Borrowers’ and their respective Subsidiaries projected cash flow
corresponding to the Borrowers’ 2019 monthly budget.
(h)Section 8.06 of the Existing Credit Agreement is hereby amended to read as
follows:
8.06    Financial Covenants.
(a)    Maximum Consolidated Net Leverage Ratio. The Company shall not permit the
Consolidated Net Leverage Ratio as of the last day of the most recently ended
applicable period ending on the dates set forth below to exceed the correlative
ratio indicated for such period (or period including such Fiscal Quarter or
twelve month period):
Period
Ratio
Twelve Month Period Ending 11/30/18
7.50 to 1.0





5

--------------------------------------------------------------------------------



Four Fiscal Quarter Period Ending 12/31/18
6.00 to 1.0
Four Fiscal Quarter Period Ending 3/31/19
3.90 to 1.0
Four Fiscal Quarter Period Ending 6/30/19
3.60 to 1.0
Four Fiscal Quarter Period Ending 9/30/19
4.00 to 1.0

; it being understood that calculation of the Consolidated Net Leverage Ratio
for the twelve-month period ending November 30, 2018 will be made excluding any
impact or effect from the Company’s annual impairment testing.
(b)    Minimum Consolidated Fixed Charge Coverage Ratio. The Company shall not
permit the Consolidated Fixed Charge Coverage Ratio as of the last day of the
most recently ended applicable period ending on the dates set forth below to be
less than the correlative ratio indicated for such period (or period including
such Fiscal Quarter or twelve month period):
Period
Ratio
Twelve Month Period Ending 11/30/18
0.55 to 1.0
Four Fiscal Quarter Period Ending 12/31/18
0.60 to 1.0
Four Fiscal Quarter Period Ending 3/31/19
1.00 to 1.0
Four Fiscal Quarter Period Ending 6/30/19
1.15 to 1.0
Four Fiscal Quarter Period Ending 9/30/19
1.20 to 1.0



; it being understood that calculation of the Consolidated Fixed Charge Coverage
Ratio for the twelve-month period ending November 30, 2018 will be made
excluding any impact or effect from the Company’s annual impairment testing.
(i)Section 9.01(l) of the Existing Credit Agreement is amended to delete the “.”
at the end of such subsection and a new subsection (m) shall be added to Section
9.01 of the Existing Credit Agreement and shall read as follows:
(m)    Strategic Alternatives Review Process. The Company ceases to actively and
diligently pursue implementation of the strategic alternatives currently being
analyzed by the Company, other than in connection with (i) the announcement of a
material definitive agreement providing for a transaction that would permit the
Company and its Subsidiaries to continue as a going concern or (ii) adoption by
the Company of an alternative strategy reasonably acceptable to the Required
Lenders that provides reasonable assurance of repayment in full of the
Obligations no later than the Maturity Date.
3.    Effectiveness; Conditions Precedent. This Amendment shall be and become
effective as of date hereof when all of the conditions set forth in this Section
3 shall have been satisfied.
(a)    Execution of Counterparts of Amendment. The Administrative Agent shall
have received counterparts of this Amendment, which collectively shall have been
duly executed on behalf of each of each Borrower, each Guarantor, the
Administrative Agent and the Required Lenders.
(b)    Opinions of Counsel. The Administrative Agent shall have received
favorable opinions of legal counsel to the Borrowers and the Guarantors,
addressed to the Administrative Agent and each Lender, dated as of the date
hereof, and in form and substance reasonably satisfactory to the Administrative
Agent.


6

--------------------------------------------------------------------------------



(c)    Organization Documents, Resolutions, Etc. The Administrative Agent shall
have received the following, in form and substance satisfactory to the
Administrative Agent:
(i)    copies of the Organization Documents of each U.S. Loan Party certified to
be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, where applicable, and certified by a secretary or assistant
secretary of such U.S. Loan Party to be true and correct as of the date hereof
(or a certification that such Organization Documents have not been amended since
the Second Amendment Effective Date);
(ii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each U.S. Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Amendment and the other Loan
Documents to which such U.S. Loan Party is a party (or, with respect to
incumbency certificates, a certification that the Responsible Officers listed on
the incumbency certificates delivered on the Second Amendment Effective Date
have not changed);
(iii)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each U.S. Loan Party is duly organized or
formed, and is validly existing, in good standing and qualified to engage in
business in its state of organization or formation; and
(iv)    in relation to the UK Borrower, (A) a copy of a resolution of the board
of directors of the UK Borrower (1) approving the terms of, and the transactions
contemplated by, this Amendment and resolving that it execute this Amendment,
(2) authorizing a specified person or persons to execute this Amendment on its
behalf, and (3) authorizing a specified person or persons, on its behalf, to
sign and/or dispatch all documents and notices to be signed and/or dispatched by
it under or in connection with this Amendment; (B) a certificate of the UK
Borrower (signed by a director) confirming that the constitutional documents and
resolution of the board of directors of the UK Borrower are correct, complete
and in full force and effect as at a date no earlier than the date of this
Amendment; and (C) copies of the Organization Documents of the UK Borrower (or a
certification that such Organization Documents have not been amended since the
Second Amendment Effective Date).
(d)    KYC; Beneficial Ownership Certification. Upon the reasonable request of
any Lender made at least five days prior to the Closing Date, the Company shall
have provided to such Lender, and such Lender shall be reasonably satisfied
with, the documentation and other information so requested in connection with
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the PATRIOT Act. If any Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, such Borrower
shall deliver to the Administrative Agent and the Lenders, a Beneficial
Ownership Certification in relation to such Borrower
(e)    Fees. The Company shall have paid to the Administrative Agent, for its
own account and for the account of the Lenders executing this Amendment, as
applicable, all fees required to be paid in connection with this Amendment.


7

--------------------------------------------------------------------------------



4.    Expenses. The Loan Parties agree to reimburse the Administrative Agent for
all reasonable documented out-of-pocket costs and expenses of the Administrative
Agent in connection with the preparation, execution and delivery of this
Amendment, including without limitation the (a) reasonable documented fees and
expenses of Moore & Van Allen PLLC, and (b) the fees and expenses of FTI
Consulting, Inc.
5.    Ratification; Acknowledgment. Each Loan Party acknowledges and consents to
the terms set forth herein and agrees that this Amendment does not impair,
reduce or limit any of its obligations under the Loan Documents, as amended
hereby. This Amendment is a Loan Document.
6.    Representations. Each Loan Party represents and warrants as follows:
(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.
(b)    This Amendment has been duly executed and delivered by such Loan Party
and constitutes its legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
applicable Debtor Relief Laws and (ii) general principles of equity (regardless
of whether such enforceability is considered in a proceeding at law or in
equity).
(c)    The execution and delivery of this Amendment does not violate, contravene
or conflict with any provision of its Organization Documents.
(d)    The Obligations are not subject to any offsets, defenses or
counterclaims.
(e)    No Default exists on and as of the date of this Amendment.
(f)    After giving effect to this Amendment, the representations and warranties
set forth in Article VI of the Credit Agreement are true and correct in all
material respects (or if such representation and warranty is qualified by
materiality or Material Adverse Effect, it shall be true and correct) as of the
date hereof unless they specifically refer to an earlier date, in which case
they shall be true and correct in all material respects (or if such
representation and warranty is qualified by materiality or Material Adverse
Effect, it shall be true and correct) as of such earlier date.
(g)    As of the Sixth Amendment Effective Date, the information included in the
Beneficial Ownership Certification is true and correct in all respects.
7.    Lender Representations, Warranties and Covenant. Each Lender party hereto
represents and warrants that, after giving effect to this Amendment, the
representations and warranties of such Lender set forth in Section 10.12 of the
Credit Agreement are true and correct as of the date of this Amendment. Each
Lender party hereto hereby agrees to comply with the covenants applicable to
such Lender set forth in Section 10.12 of the Credit Agreement.
8.    Successors and Assigns; No Third Party Beneficiaries. This Amendment shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. No other Person shall have or be entitled to
assert rights or benefits under this Amendment.
9.    Headings. The headings of the sections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Amendment.


8

--------------------------------------------------------------------------------



10.    Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
11.    Acknowledgment of Guarantors. The Guarantors acknowledge and consent to
all of the terms and conditions of this Amendment and agree that this Amendment
and any documents executed in connection herewith do not operate to reduce or
discharge the Guarantors’ obligations under the Credit Amendment or the other
Loan Documents.
12.    Release. In consideration of the agreements of the Administrative Agent
and the Required Lenders set forth in this Amendment, the Loan Parties hereby
release and forever discharge the Administrative Agent, each L/C Issuer, the
Swing Line Lender, the Lenders and the Administrative Agent’s, each L/C
Issuer’s, the Swing Line Lender’s and each Lender’s respective predecessors,
successors, assigns, officers, managers, directors, employees, agents,
attorneys, representatives and affiliates (collectively, the “Lender Group”)
from any and all claims, counterclaims, demands, damages, debts, suits,
liabilities, actions and causes of action of any nature whatsoever, in each case
to the extent arising in connection with any of the Loan Documents through and
including the Sixth Amendment Effective Date, whether arising at law or in
equity, whether known or unknown, whether liability be direct or indirect,
liquidated or unliquidated, whether absolute or contingent, foreseen or
unforeseen, and whether or not heretofore asserted, which any of the Loan
Parties may have or claim to have against any member of the Lender Group.
13.    No Actions, Claims. Each Loan Party represents, warrants, acknowledges
and confirms that, as of the date hereof, it has no knowledge of any action,
cause of action, claim, demand, damage or liability of whatever kind or nature,
in law or in equity, against any member of the Lender Group arising from any
action by such Persons, or failure of such Persons to act, under or in
connection with any of the Loan Documents.
14.    Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy or other secure electronic
format (.pdf) shall be effective as an original.
15.    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.
[remainder of page intentionally left blank]






9

--------------------------------------------------------------------------------




Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.
COMPANY:
FTD COMPANIES, INC.,

a Delaware corporation
By: /s/ Steven Barnhart        
Name: Steven Barnhart
Title: Executive Vice President and Chief Financial Officer
UK BORROWER:
INTERFLORA BRITISH UNIT,

a company incorporated under the Laws
of England & Wales
By: /s/ Rhys J. Hughes        
Name: Rhys J. Hughes
Title: Director
GUARANTORS:
FLORISTS’ TRANSWORLD DELIVERY, INC.,

a Michigan corporation
By: /s/ Steven Barnhart        
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer
FTD GROUP, INC.,
a Delaware corporation
By: /s/ Steven Barnhart        
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer
FTD, INC.,
a Delaware corporation
By: /s/ Steven Barnhart        
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer
FTD.CA, INC.,
a Delaware corporation
By: /s/ Steven Barnhart        
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------



FTD.COM INC.,
a Florida corporation
By: /s/ Steven Barnhart        
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer
PROVIDE COMMERCE, INC.,
a Delaware corporation
By: /s/ Steven Barnhart        
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer
PROVIDE CARDS, INC.,
a California corporation
By: /s/ Steven Barnhart        
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer
PROVIDE CREATIONS, INC.,
a Delaware corporation
By: /s/ Steven Barnhart        
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer
GIFTCO, LLC,
a Delaware limited liability company
By: /s/ Steven Barnhart        
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer
FTD MOBILE, INC.,
a Delaware corporation
By: /s/ Steven Barnhart        
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer





--------------------------------------------------------------------------------



ADMINISTRATIVE
AGENT:
BANK OF AMERICA, N.A.,

as Administrative Agent
By: /s/ Mary Lawrence        
Name: Mary Lawrence
Title: Assistant Vice President



--------------------------------------------------------------------------------



LENDERS:
BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swing Line Lender
By: /s/ John Schuessler        
Name: John Schuessler
Title: Senior Vice President





--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
By: /s/ Tracie Plummer        
Name: Tracie Plummer
Title: Director





--------------------------------------------------------------------------------



BMO HARRIS BANK N.A.,
as a Lender
By: /s/ Kristina Burden        
Name: Kristina Burden
Title: Director





--------------------------------------------------------------------------------



BANK OF MONTREAL,
as a Lender
By: /s/ Jack J. Kane        
Name: Jack J. Kane
Title: Managing Director



--------------------------------------------------------------------------------



COMPASS BANK,
as a Lender
By: /s/ Jon McCurdy        
Name: Jon McCurdy
Title: SVP



--------------------------------------------------------------------------------



PNC BANK, NATIONAL ASSOCIATION,
as a Lender
By: /s/ Terry A. Graffis        
Name: Terry A. Graffis
Title: Vice President





--------------------------------------------------------------------------------



HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender
By: /s/ Fred Schimel        
Name: Fred Schimel
Title: Vice President





--------------------------------------------------------------------------------



MUFG UNION BANK, N.A.,
as a Lender
By: /s/ Malcolm D. McDuffie    
Name: Malcolm D. McDuffie
Title: Director





--------------------------------------------------------------------------------



REGIONS BANK,
as a Lender
By: /s/ Arthur E. Cutler        
Name: Arthur E. Cutler
Title: Senior Vice President





--------------------------------------------------------------------------------



FIRST BANK OF HIGHLAND PARK,
as a Lender
By: /s/ Lynn M. Rosinsky    
Name: Lynn M. Rosinsky
Title: Senior Vice President





--------------------------------------------------------------------------------



FCS COMMERCAL FINANCE GROUP, FOR AGCOUNTRY FARM
CREDIT SERVICES, PCA, as a Lender
By: /s/ Eric Born        
Name: Eric Born
Title: Vice President





--------------------------------------------------------------------------------



COMPEER FINANCIAL, PCA successor to 1st FARM CREDIT
SERVICES, PCA, as a Lender


By: /s/ Dale A. Richardson    
Name: Dale A. Richardson
Title: Managing Director, Capital Markets



